United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., claiming as widow of R.D., Appellant

and
DEPARTMENT OF DEFENSE, CORPS OF
ARMY ENGINEERS, Marion, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1064
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2005 appellant, filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated February 1, 2006 which found that she had not established that
she was entitled to death benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the employee’s death on September 29, 2003 was due to his
accepted employment-related injuries.
FACTUAL HISTORY
On August 30, 1956 the employee, a 24-year-old forklift operator, sustained a compound
fracture of the right leg as well as laceration of the scalp and abrasions of the left elbow and leg
in the performance of duty when a forklift he was driving turned over. The Office also accepted
that he developed left leg phlebitis and osteomyelitis, right leg thrombophlebitis as well as

anxiety reaction as a result of his employment injuries. The employee sustained a nonfederal
employment injury in 1972 when he slipped and fell injuring his right femur while employed by
the private sector. He pursued this claim through the state workers’ compensation system. The
employee underwent a right leg below the knee amputation on April 24, 1991 due to his chronic
osteomyelitis. The Office awarded him schedule awards for 92 percent impairment of his right
lower extremity and 15 percent impairment of his left hand in 1959 and 1992. The employee had
a total knee replacement on July 24, 1998 which was paid for by the state workers compensation
system.
The employee was hospitalized on March 2, 2003 as he reported problems with his right
knee resulting in an injection. Following the injection by Dr. Arron Fritz, an osteopath,1 he
developed nausea, vomiting and diarrhea. He felt that the employee’s right knee joint was septic.
The employee’s diagnosed conditions were diabetes mellitus, acute myositis, renal failure,
rhabdomyolysis, history of atria fibrillation and postamputation for osteomyelitis. He was
assessed for a right septic knee joint. Dr. Benjamin Laracuente, a Board-certified pulmonologist,
examined the employee on March 6, 2003 and diagnosed systemic inflammatory response
syndrome, sepsis, shock, respiratory failure and an elevated right hemidaphragm. He suggested
that the employee’s conditions were due to rheumatological disease or a previous secondary
paralysis due to a stroke. The employee underwent an incision and drainage, irrigation and
debridement of the right total knee replacement on March 11, 2003.
By letter dated October 7, 2003, appellant notified the Office that the employee died on
September 29, 2003. She filed a claim for compensation by widow on October 28, 2003 and
submitted a copy of her marriage license and the employee’s death certificate. The employee’s
cause of death was listed as respiratory arrest as a result of worsening respiratory failure caused
by multiple infections from his work-related injuries.
Dr. Fritz opined on October 20, 2003 that the employee’s death was due to respiratory
arrest secondary to infection of the right knee. He indicated with a checkmark “yes” that the
employee’s death was due to his employment injuries. Dr. Fritz stated:
“[The employee] sustained work-related injury to right knee, femur underwent
open reduction internal fixation right femur/knee, then subsequent right total knee
replacement. This total knee became infected, requiring multiple surgeries. The
infection persisted despite aggressive and appropriate treatment and the
[employee] became septic and subsequently died.”
Dr. David K. Halley, a Board-certified orthopedic surgeon, completed the attending
physician portion of the claim form on October 22, 2003 and indicated that the employee had an
infected right total knee replacement. He performed a radical debridement on August 7, 2003.
Dr. Halley stated that the cause of death on September 29, 2003 was respiratory arrest secondary
to right knee infections.

1

There are no medical reports in the record detailing the type of injection or the reasons the employee received
the injection.

2

Dr. Michael J. Hayes, a Board-certified internist, completed a report on October 23, 2003
and stated that the employee’s death was due to osteomyelitis of his right leg. He stated, “[t]his
was related to the previous injury which had caused the osteomyelitis leading to the amputation.”
The Office requested additional factual and medical evidence by letter dated
November 12, 2003. Appellant responded and submitted medical records from the employee’s
hospitalizations dating from March 2 through September 29, 2003. Following the March 2, 2003
hospital admission, the employee was discharged on March 14, 2003 with diagnoses of septemia,
infected knee, rhabdomyolysis, renal failure, diabetes mellitus, cardiac arrhythmia, respiratory
distress, hypotension and anemia.
The employee entered Marion General Hospital on April 22, 2003 due to congestive heart
failure and respiratory failure. The discharge diagnoses included respiratory distress,
pneumonitis, cardiac arrhythmia, hypotension, renal failure, diabetes mellitus and history of
staph aureus infection.
On May 26, 2003 the employee was again admitted to Marion General Hospital due to
nausea and vomiting. The admitting diagnoses were septic shock, atrial flutter, diabetes mellitus,
history of congestive heart failure, history of chronic obstructive pulmonary disease, anemia and
renal failure and prior right leg amputation. The hospital discharged the employee on June 25,
2003 with diagnoses of pancreatic cyst, anorexia, cardiac arrhythmia, diabetes mellitus, anemia,
urinary tract infection, malnutrition, history of septicemia and respiratory distress.
The employee was hospitalized on July 9, 2003 due to anorexia, intractable nausea,
pancreatic pseudocyst, diabetes mellitus, anemia, malnutrition and history of septicemia
postamputation and history of respiratory disease. The employee received a feeding gastroscopy
tube.
The employee returned to the hospital on August 5, 2003 due to a reddened swollen right
knee. Dr. Halley performed a radical debridement of the right knee with removal of total knee
replacement and bone cement on August 7, 2003. Postoperatively, the employee developed
respiratory failure secondary to pneumonitis. Initially he was intubated, the breathing tube was
then removed, but the employee had to be reintubated and treated with additional antibiotics.
The employee was extubated on August 16, 2003 and on August 25, 2003 he was transferred to a
long-term care hospital.
Dr. Shoghi McLean, a Board-certified internist, examined the employee on August 25,
2003 and noted that he had developed an infection with swelling and tenderness on his right knee
replacement. While in the hospital for treatment of this condition beginning August 5, 2003, the
employee developed respiratory failure with resultant intubation. Dr. McLean noted that
appellant had a staphylococcal infection in his right knee, a history of congestive heart failure,
arrhythmia and diabetes. He stated that the employee did not wish further intubations and that
treatment was to include physical therapy, occupational therapy, nutrition therapy and
antibiotics.
Dr. McLean also provided a death summary dated November 4, 2003 listing the
employee’s final diagnoses as right total knee replacement and thigh abscess, sepsis, diabetes

3

mellitus, congestive heart failure, urinary tract infection, gastroparesis and chronic obstructive
pulmonary disease with chronic hypoxia. He noted that on September 24, 2003 the employee
had an episode of decreased saturations of 55 percent which increased to 99 percent with a
nonrebreather mask. Dr. McLean stated that the employee remained stable throughout the
remainder of his hospitalization but on September 29, 2003 died suddenly. In a separate note,
Dr. McLean stated that the direct cause of death was most likely secondary to poor respiratory
status and chronic obstructive pulmonary disease and that his general deconditioning and
worsening status most likely secondary to his leg infection.
In a letter dated June 29, 2005, the Office requested that appellant provide additional
information regarding the employee’s 1998 right knee replacement. The Office noted that the
employee had stated that the right knee replacement was authorized by the state workers’
compensation as related to his 1972 injury rather than as due to his 1956 federal employment
injury. Appellant submitted reports from Dr. Juan B. Segarra-Vidal, an orthopedic surgeon,
beginning May 5, 1998 noting that the employee fractured his right knee on January 1, 1972 and
began to experience additional symptoms following laying tile at his home. Following x-ray
evaluation, Dr. Segarra-Vidal recommended a total knee replacement due to a complete loss of
joint space at the level of the right knee joint with a collapse of both compartments. He stated
appellant’s claim should be expanded to include additional diagnosis of post-traumatic arthritis
of the right knee.
The Office referred the employee’s medical records and a list of questions to Dr. James
Galbraith, a physician Board-certified in infectious disease, on October 28, 2005. It asked that
Dr. Galbraith provide a history of work-related injury and subsequent course of treatment,
provide an opinion as to whether or not the claimant has suffered from infections of the right leg
since 1956 related to the original injury and provided an opinion as to whether or not the injury
of 1956 and subsequent sequelae of this injury either caused or precipitated the claimant’s death
on September 29, 2003. In a report dated November 11, 2005, Dr. Galbraith noted the
employee’s accepted employment injuries and reviewed the medical history. He stated that
following the accepted fracture of the right tibia in 1956 appellant developed osteomyelitis
which required repeated surgical debridements. Dr. Galbraith stated that following the belowthe-knee amputation on April 24, 1991, the employee did not have further infectious symptoms
until after the July 24, 1998 total knee replacement and removal of femur hardware. He noted
that Dr. Segarra-Vidal suggested that the employee’s right knee arthritis was due to the accepted
employment injury. However, Dr. Galbraith discounted this opinion as the conclusion was not
included in the statement of accepted facts. He, therefore, opined that the employee’s original
infections were cured as of 1991 and appellant’s below-the-knee amputation. Dr. Galbraith
stated that the employment injuries did not precipitate or cause the employee’s death. He
concluded:
“It is my opinion after chart review that a multifactorial process was ongoing here
and this would included diabetes mellitus, COPD [chronic obstructive pulmonary
disease], pancreatitis with a cyst that was impairing his ability to receive adequate
nutrition as well as a host of infections including a septic knee joint, arthritis, as
well as eventual … pneumonia. Again I do not think these are directly related to
his original work injury.”

4

By decision dated February 1, 2006, the Office denied appellant’s claim finding that the
weight of the medical opinion evidence rested with Dr. Galbraith who opined that the
employee’s death was not due to his federal employment injuries.
LEGAL PRECEDENT
A claimant has the burden of proving by the weight of the reliable, probative and
substantial evidence that the employee’s death was causally related to his employment.2 As part
of a claimant’s burden of proof, he or she must present rationalized medical opinion evidence,
based on a complete factual and medical background, establishing causal relation. The question
of whether there is a causal relationship is medical in nature, and generally, can be established
only by medical evidence. This medical opinion must be based upon a complete factual and
medical background with an accurate history of the employment injury. The weight of the
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.3
An award of compensation may not be based on surmise, conjecture or speculation. The
mere showing that an employee was receiving compensation at the time of his or her death does
not establish that the death was causally related to the condition resulting from the employment.
The receipt of compensation for total disability for work is not proof of the fact or sufficient to
raise a presumption of a causal relation between an employee’s death and an accepted injury.
Such an issue is medical in nature and must be resolved through probative medical opinion
evidence.4
ANALYSIS
Appellant attributed the employee’s death to his accepted federal employment injuries
including the compound fracture of his right leg, osteomyelitis of the right leg and resultant
amputation. She also appears to attribute the employee’s 1998 total knee replacement to his
federal employment injuries. The Office did not authorize the total knee replacement and the
employee received compensation benefits for this surgery through his 1972 State Workers’
Compensation claim. There is no indication that at the time of the employee’s death, the Office
had accepted that the 1998 total knee replacement was related to his accepted federal job injuries.
Therefore, in order to meet her burden of proof in establishing that the employee’s death was due
to his accepted federal employment injuries, appellant must identify a chain of causation which
establishes that the employee’s death was due to his right knee infection and which includes the
arthritis (which necessitated the 1998 total knee replacement) as caused in some part the
accepted federal job injuries of below the knee amputation. In the alternative, appellant must
show a chain of causation which establishes that the knee led to the employee’s death and that

2

Jacqueline Brasch (Ronald Brasch) , 52 ECAB 252 (2001).

3

James Mack, 43 ECAB 321, 328-29 (1991).

4

Bertha J. Soule (Ralph G. Soule), 48 ECAB 314, 317 (1997).

5

this infection would have occurred because of his accepted federal job injuries regardless of
whether he underwent the 1998 total knee replacement.
Dr. Segarra-Vidal, an orthopedic surgeon, who performed the employee’s right total knee
replacement, attributed the need for this surgery to post-traumatic arthritis in the knee joint. He
provided a history of injury including only a right knee fracture on January 1, 1972. As
Dr. Segarra-Vidal did not provide an opinion that the post-traumatic knee arthritis was due in
part to the employee’s accepted federal employment injuries such as osteomyelitis or the
resulting below the knee amputation, his report does not support this claim. This report does not
provide an opinion on the causal relationship between the employee’s federal injuries and his
total knee replacement, therefore, the report does not support appellant’s claim for federal death
benefits.
Appellant submitted medical evidence dated March 2, 2003 noting that the employee
reported problems with his right knee resulting in an injection from Dr. Fritz, an osteopath.
Following the injection the employee developed nausea, vomiting and diarrhea. Dr. Fritz felt
that the employee’s right knee joint was septic. The employee underwent a surgical debridement
of his right total knee replacement on March 11, 2003 and again on August 7, 2003. On
October 20, 2003 Dr. Fritz indicated that the employee had a work-related injury to his right
knee resulting in an internal fixation of the right femur and knee and later in a total knee
replacement. He stated that the total knee replacement became infected, resulted in septemia and
the employee died. Dr. Fritz does not specifically delineate the employee’s federal and private
sector injuries. However, as noted previously, the Office did not accept a right knee injury or
any right knee surgeries as due to the federal job injuries. Dr. Fritz appears to attribute the
employee’s death to his state workers’ compensation claim. This report is not sufficient to meet
appellant’s burden of proof as Dr. Fritz did not attribute the right knee surgeries, injection or
sepsis to the employee’s federal job injuries or employment.
Dr. Halley, a Board-certified orthopedic surgeon, opined on October 22, 2003 that the
employee had an infected right total knee replacement. He attributed the employee’s death to
respiratory arrest secondary to the right knee infections. This report is also insufficient to meet
appellant’s burden of proof. Dr. Halley did not provide a history of injury describing the
employee’s various employment injuries and did not provide an opinion on the causal
relationship of the right knee replacement to the employee’s accepted federal employment
injuries.
In a brief report dated October 23, 2003, Dr. Hayes, a Board-certified internist, stated that
the employee’s death was due to the osteomyelitis of his stump. He stated, “[t]his was related to
the previous injury which had caused the osteomyelitis leading to the amputation.” While this
report does attribute the employee’s death to his accepted federal job injuries, Dr. Hayes did not
provide a history of injury, including both the federal and private sector injuries and did not
provide any medical reasoning explaining how he reached the conclusion that the employee’s
death was due to the accepted condition of osteomyelitis. Without any explanation of how the
accepted osteomyelitis resulted in infection of the total knee replacement and without evaluating
the effect of a seven-year period between the amputation and the infection, this report lacks the
necessary medical rationale to meet appellant’s burden of proof.

6

On November 4, 2003 Dr. McLean, a Board-certified internist, provided a summary of
the employee’s hospitalization and diagnosed right total knee replacement and thigh abscess,
sepsis, diabetes mellitus, congestive heart failure, urinary tract infection, gastroparesis and
chronic obstructive pulmonary disease with chronic hypoxia. He concluded that the direct cause
of death was poor respiratory status and chronic obstructive pulmonary disease. Dr. McLean
also opined that the employee’s general deconditioning and worsening status was due to his leg
infection. While this report appears to attribute the employee’s death to his leg infection,
Dr. McLean did not provide a detailed history of the employment injuries and conditions. He did
not offer any opinion regarding whether the federal or private sector injuries caused or
contributed to the employee’s leg infection. Because Dr. McLean did not offer an opinion on the
causal relationship between the employee’s death and his federal employment injuries, his report
is not sufficient to meet appellant’s burden of proof.
The Office referred the case record, a list of questions and a statement of accepted facts
to Dr. Galbraith, a physician Board-certified in infectious disease, for a second opinion.
Dr. Galbraith reviewed the medical records and noted that following the April 24, 1991 below
the knee amputation, the employee had no further infectious symptoms until after the July 24,
1998 total knee replacement. He opined that the employee’s original infections were cured by
the 1991 amputation. Dr. Galbraith noted that the Office had not accepted the 1998 total knee
replacement as causally related to the employee’s accepted employment injuries.5 He opined
that the employee’s death was due to diabetes mellitus, chronic obstructive pulmonary disease
and pancreatitis in addition to infections such as the septic knee joint and pneumonia.
Dr. Galbraith concluded that these conditions were not related to the employee’s federal work
injuries. His report was based on a correct factual history, a detailed review of the medical
evidence and included an opinion that the employee’s osteomyelitis was cured in 1991.
Dr. Galbraith opined that the employee’s death was not due to his federal job injuries and
attributed his death to conditions other than the employee’s right leg infection. For these
reasons, his report does not support appellant’s claim for death benefits.
CONCLUSION
The Board finds that appellant failed to supply the necessary medical evidence including
a detailed history of injury and medical rationale explaining the relationship between the
employee’s death and his accepted employment injuries. For this reason, appellant failed to meet
her burden of proof and the Office properly denied her claim.

5

The Office did not ask for and Dr. Galbraith did not offer any opinion as to whether the employee’s right knee
post-traumatic arthritis was due in part to his accepted federal conditions.

7

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

